Citation Nr: 0521314	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  03-26 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey. 


FINDING OF FACT

Diabetes mellitus requires insulin and a restricted diet 
without regulation of activities.


CONCLUSION OF LAW

The schedular criteria for an initial rating higher than 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.119, 
Diagnostic Code 7913 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided the veteran pre-RO-
adjudication, VCAA notice in a letter, dated in July 2001, in 
connection with the claim of service connection for diabetes 
mellitus.  The claim was thereafter adjudicated in November 
2001. The veteran then appealed the initial rating of the 
disability following the initial grant of service connection, 
raising a new issue.

Under 38 U.S.C. § 5103(a), VA must notify a claimant of the 
evidence necessary to substantiate the claim for benefits.  
Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the RO 
must take development or review action it deems proper and 
issue a statement of the case if the action does not resolve 
the disagreement either by grant of the benefit sought or 
withdrawal of the notice of disagreement.  If, in response to 
notice of its decision on a claim for which VA has already 
given § 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, as here, § 7105(d) requires VA to 
take proper action and issue a statement of the case if the 
disagreement is not resolved, but § 5103(a) does not require 
VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003.  For this reason, further VCAA notice is not 
required.



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
outstanding evidence relevant to the issue and as there is 
otherwise no additional evidence to obtain, the Board finds 
that the duty to assist provisions of the VCAA have been 
fulfilled.  

Factual Background

On VA examination in July 2001, the examiner noted that in 
1966 and 1967 the veteran served in Vietnam, where he was 
exposed to Agent Orange.  The veteran had no specific 
complaint.  The examiner reported that the veteran was on 
insulin (NPH 32 daily morning and night).  The diagnosis was 
Type II diabetes. 

In November 2001, the RO granted service connection for 
diabetes mellitus and assigned a 20 percent rating under 
Diagnostic Code 7319.

VA records disclose that in October 2002 the veteran's 
complaints included diabetes mellitus.  His medications 
included insulin.  The pertinent finding was diabetes 
mellitus, type II.  The veteran was counseled about the 
importance of exercise for a minimum of 20 minutes, three 
times weekly. 

On VA examination in July 2003, the veteran denied any weight 
changes.  Medications included insulin 32 units a day.  On 
physical examination, the veteran's posture and gait were 
normal.  The skin over the feet was normal and healthy 
looking.  No kidney or eye complications were noted.  

In October 2003, a private physician reported that the 
veteran was under his care for insulin dependent diabetes and 
that the veteran was currently on insulin and watching his 
diet. 



On VA examination in April 2004, the veteran stated that he 
was taking one form of insulin, 34 units, daily and another 
form, 8 units, three times a day.  The examiner noted the 
veteran's blood sugar was not well controlled at around 200.  
There was no history of diabetic ketoacidosis or hypoglycemia 
in the last year.  The veteran was on a low-carbohydrate and 
low-calorie diet.  There was no history of weight loss in the 
past year.  He was able to walk for about 30 minutes.  He 
could walk one to two miles and he could climb his staircase.  
The veteran denied any visual complications.  The examiner 
reported that the veteran was well built, nourished, and in 
no acute distress.  His carriage, posture and gait were 
normal.  On clinical evaluation, the veteran's activity level 
was about 8 METS.  The diagnosis was diabetes mellitus on 
insulin.  In an addendum, the examiner stated that the 
veteran did not have any functional disability due to 
diabetes mellitus.  

On VA examination in July 2004, the veteran complained of 
tingling, numbness, and paresthesia in the extremities.  The 
examiner noted that the veteran was working.  On examination, 
the veteran's gait was normal.  The diagnosis was peripheral 
neuropathy of upper and lower extremities secondary to 
diabetes mellitus. 

General Policy in Rating 

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The entire history of the disability is considered when 
making disability evaluations.  38 C.F.R. § 4.1.  

Under Diagnostic Code 7913, the criteria for a 20 percent 
rating are diabetes requiring insulin and a restricted diet, 
or; oral hypoglycemic agent and a restricted diet.  The 
criteria for the next higher rating, 40 percent, are diabetes 
that requires insulin, a restricted diet, and regulation of 
activities. 

In addition, Note 1 to Diagnostic Code 7913 provides that 
compensable complications of diabetes are to be separately 
rated unless they are part of the criteria used to support a 
100 percent evaluation.  

In a claim for a higher initial rating after the initial 
award of service connection, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice know as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Analysis

Service connection was granted for diabetes mellitus on the 
basis of the statutory presumption that the veteran was 
exposed to herbicides while serving in Vietnam and the 
association of diabetes and exposure to herbicides.  The 
disability is rated 20 percent under Diagnostic Code 7913.

The record shows that the veteran requires insulin and he has 
to watch his diet, which are the criteria for a 20 percent 
rating.  The criteria for the next higher rating, 40 percent, 
in addition to insulin dependence and a restricted diet, 
requires regulation of activities.  The evidence as to the 
regulation of activities does not show that the veteran has 
had his activities regulated as a result of diabetes 
mellitus.  In fact, the VA examiner specifically found that 
the veteran did not have any functional disability due to 
diabetes.  Moreover, the veteran has been encouraged to 
exercise at least three times a week, he is able to walk for 
30 minutes, and he was working. 

As for complications of diabetes, there are no kidney or eye 
problems.  While there is evidence of peripheral neuropathy 
of the extremities, each extremity is service-connected and 
separately rated, as is coronary artery disease, also a 
complication of diabetes.  




On the basis of the evidence of record, the criteria for a 
rating higher than 20 percent have not been met at any time 
during the appeal period.  Fenderson v. West, 
12 Vet. App. 119 (1999).  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

An initial rating higher than 20 percent for diabetes 
mellitus is denied.


____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


